*29OPINION OF THE COURT
NADLER, J.
The lower court dismissed this case on the ground that the Plaintiff-Appellant breached its “judiciary responsibility” to its customer in failing to assist Defendant-Appellee in securing from the Third Party Defendant-Appellee (Toyota Auto Rental, Inc.) the quality of the work he desired.
This case presents only one question, whether a creditor is entitled to the recovery of costs and a deficiency after repossessing an automobile upon default of payment.
A secured creditor upon default by a debtor is entitled to full payment fo the debt owed. Swindel v. General Finance Corp. of Florida, 265 So.2d 393 (1st DCA).
Additionally, on the authority of Lake City Auto Finance v. Waldron, 83 So.2d 877 (Supreme Court of Florida), the Defendant-Appellee’s equitable interest in the automobile and the insurance payment became extinguished once he defaulted on payments. Since the Plaintiff-Appellant had sole interest in the automobile, the DefendantAppellee illegally converted the insurance proceeds.
REVERSED with instructions to enter Judgment for the Plaintiff-Appellant and against the Defendant-Appellee (McNickles).